Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

1.       Applicant’s election without traverse of Invention Group II (claims 1-3 and 5-9 readable as set forth in the previous restriction requirement) in the reply filed on 6/20/2022 is acknowledged.  Upon further consideration, independent claim 20 having the similar scope as claim 5 has been examined with claims 1-3 and 5-9 for patentability.  
2.       Claims 12-19 should bear the status identifier --(Withdrawn)--.

Claim Rejection - 35 U.S.C. 112(a)
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claims 8 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
          (1) In claim 8, the claimed “less than 180 degrees” has no support from the original specification.  As disclosed (see paragraph [079] of the original specification), the rotation is between about 30 and about 150 degrees.  The term “less than 180 degrees” includes greater than 150 degrees but less than 180 degrees.  Therefore, it falls outside the disclosed range.    
          (2) In claim 9, the rotation of “equal to or more than 180 degrees” contradicts paragraph [079] of the original specification.  As disclosed, the rotation is between about 30 and about 150 degrees. The term “about” refers to a range of +/- two percent of the unit of measurement.  There is no support from the original specification for the rotation to be “equal to or more than 180 degrees” as claimed.  

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 1-3, 5-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 9Cetola (U.S. Patent No. 8,943,700) in view of FR 1,073,774.
          Regarding claims 1, 3 and 5-8, Cetola discloses a blade assembly (10, see Fig.1) comprising:
          a blade (12);
          a grip portion (46) comprising an apertural forward end (42, see Fig.6) and an aft end (24) coupled to the blade (12, i.e. by means of blade mount 22 and distal fitting 60); and 
         a handle (20) comprising a post portion (P, see Fig.2 as annotated) configured to selectively secure to the apertural forward end (42) of the grip portion (46) substantially as claimed except Cetola’s connection between the handle (20) and the grip portion (46) is by having a male threaded section (40) on the aperture forward end (42) selectively secured to a female threaded section (36) of the post portion (P).
         
    PNG
    media_image1.png
    538
    556
    media_image1.png
    Greyscale

        FR ‘774 shows an alternative way of selectively securing a first member (2) to a second member (4), wherein at least one male detent (3) is disposed within an apertural end (9) of the first member (2), wherein the second member (4) comprising a post portion (P, see Fig.6 as annotated below), wherein the second member (4) is configured to slide into the aperture end (9) of the first member (2) to secure the apertural end (9) upon rotation of the at least one male detent (3) between about 45 degrees and about 90 degrees (see Figs.5-6), wherein the post portion (P) comprises at least one channel (5,6) configured to receive the at least one male detent (3), wherein the at least one channel (5,6) comprises a first portion (5) extending in a direction substantially parallel with a longitudinal axis of the second member (4) and a second portion (6) in connection with and extending away from the first portion (5), wherein the second portion (6) comprises a locking detent (6) configured to selectively lock the post portion (P) to the apertural end (9) of the first member (2), and wherein the first member (2) is configured to slide over the post portion (P) and rotate less than 180 degrees (see Figs.5-6) to lock the at least one male detent (3) into the locking detent (6), wherein the locking detent (6) grips the at least one male detent (3) until a sufficient force rotates the first member (2) towards an entrance of the at least one channel (5,6).
        
    PNG
    media_image2.png
    520
    249
    media_image2.png
    Greyscale

         Because both Cetola and FR ‘774 teach selectively locking two members together, it would have been obvious to one skilled in the art to modify Cetola by substituting the detent-channel arrangement of FR ‘774 for Cetola’s female-male threaded arrangement to achieve the predictable result of selectively locking two members together. 
        Regarding claim 2, Cetola’s grip portion (46) comprises an exterior surface (28) and the interior surface (opposing the exterior surface 28), the exterior surface (28) comprising a textured surface (28). 
        Regarding claim 9, FR ‘774 shows the first member (2) is to be rotated less than 180 degrees (as in claim 8) rather than equal to or more than 180 degrees to lock the male detent (3) into the locking detent (6).  However, the degrees of the rotation, whether it is less than 180 degrees as required by claim 8 and taught by FR ‘774 or equal to or more than 180 degrees as required by claim 9, depends more upon an obvious matter of personal preference than on any inventive concept so long as the male detent and the locking detent cooperate with each other to selectively lock the first member (2) and the second member (4) together. 
         Regarding claim 20, Cetola discloses a blade assembly (10, see Fig.1) comprising:
          a grip portion (46) comprising an apertural first end (24, see Fig.6), an apertural second end (42), and a grippable surface (28, see Fig.3);
          a blade (12) coupled to the apertural first end (24, i.e. by means of blade mount 22 and distal fitting 60, see Fig.6); and 
           a post portion (P, see annotated Fig.2) extending from a handle (20) for selectively securing to the apertural second end (42) substantially as claimed except Cetola’s connection between the handle (20) and the grip portion (46) is by having a male threaded section (40) on the aperture second end (42) selectively secured to a female threaded section (36) of the handle (20).
           FR ‘774 shows an alternative way of selectively securing a first member (2) to a second member (4), wherein at least one male detent (3) is disposed within an apertural end (9) of the first member (2), wherein the second member (4) comprising a post portion (P, see annotated Fig.6), wherein the post portion (P) comprises a channel (5,6) configured to be selectively secured within the aperture end (9).
           Because both Cetola and FR ‘774 teach selectively locking two members together, it would have been obvious to one skilled in the art to modify Cetola by substituting the detent-channel arrangement of FR ‘774 for Cetola’s female-male threaded arrangement to achieve the predictable result of selectively locking two members together. 
          
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724